DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,355,179 by Wood et al. (“Wood”).

including an image source and a display (Wood, an imaging system display 20, Figure 1), the integrity monitor comprising:
a controller (Wood, imaging system processor 18, Figure 1) configured to
analyse sensed characteristics at one or more predetermined positions in an image area of the display system (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49), and 
relate the sensed characteristics to predetermined characteristics of a stimulus injected into the system, thereby to determine the presence of a fault in the system (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17).
wherein the stimulus comprises an optical stimulus having the predetermined characteristics for injection into an optical sensor of the display system (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation. Figure 1, Column 3, Rows 5-17).
As to claim 7, Wood discloses the integrity monitor wherein the display system comprises a generator of symbols for display (Wood, a graphics processor/merge module 72 for combining the IR image with HUD generated symbology and transmitting the merged display to the HUD Projection Electronics. Figure 4, Column 4, Rows 64-66).
As to claim 8, Wood discloses the integrity monitor wherein the stimulus comprises one or more symbols provided by the generator of symbols, each symbol at a predetermined position within an image area of the system (Wood, The HUD computer 58 also includes a camera monitor control 70 for interfacing with and activating the IR LED transmitter 50, a graphics processor/merge module 72 for combining the IR image with HUD generated symbology and transmitting the merged display to the HUD Projection Electronics.  The HUD computer 58 also includes left and right I/O's 74, 76, for receiving aircraft avionics data, a display processor (CLP) 78 which positions and forms the HUD generated symbology, a system monitor 80 for verifying the position of critical HUD generated symbology and the test point within the IR Sensor generated image, and a HUD power supply 82. Figure 4, Column 4, Row 61 . Wood teaches the symbology position being monitored to be within a given position.
As to claim 9, Wood discloses the integrity monitor wherein the stimulus comprises a manipulation of data representing an image area in the system (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17). As described by Wood, the signal emitter assembly 22 produces a monitor image within a specific region of the display in order to sense any faults.
As to claim 10, Wood discloses the integrity monitor wherein the stimulus comprises an inherent noise component, generated by a component of the system, the inherent noise component in data representing an image area of the system (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. . The noise component is the monitor image presented within the test point.
As to claim 11, Wood discloses the integrity monitor comprising an optical detector (Wood, imaging sensor 16, Figure 1) for sensing characteristics of light emitted at one or more predetermined positions in an image area of the display and for outputting data indicative of the sensed characteristics to the controller (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17).
As to claim 14, Wood discloses the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to identify, from sensed changes to light emitted from the one or more predetermined positions in the image area of the display over a predetermined time period, whether the display has frozen or whether image elements being displayed are subject to an undesirable oscillation (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the .
As to claim 15, Wood discloses the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to receive data representing an image area in the system and to determine a position, represented in said data, corresponding to the one or more predetermined positions (Wood, test point 32, Figure 2) in the image area of the display such that a stimulus comprising a manipulation of said data for said determined position is expected to result in a change in sensed characteristics at the one or more predetermined positions in the image area of the display (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49).
As to claim 17, Wood discloses the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to inject a stimulus or to redirect an injected stimulus by a manipulation of data representing an image area in the system such that the injected stimulus is expected to result in a change in sensed characteristics at the one or more predetermined positions in the image area of the display (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49).
As to claim 18, Wood discloses the integrity monitor wherein the display is arranged to display colour or multiple wavelength images (Wood, The HUD computer 58 also includes a camera monitor control 70 for interfacing with and activating the IR LED transmitter 50, a graphics processor/merge module 72 for combining the IR image with HUD generated symbology and transmitting the merged display to the HUD Projection Electronics.  The HUD computer 58 also includes left and right I/O's 74, 76, for receiving aircraft avionics data, a display processor (CLP) 78 which positions and forms the HUD generated symbology, a system monitor 80 for verifying the position of critical HUD generated symbology and the test point within the IR Sensor generated image, and a HUD power supply 82. Figure 4, Column 4, Row 61 to Column 5, Row 5) and the controller (Wood, imaging system processor 18, Figure 1) is configured to determine from expected colour or wavelength characteristics of an injected stimulus sensed at the one or more predetermined positions in the image area of the display whether there has been a failure of an LED in an image projector of the display (Wood, An IR LED transmitter 50 serves as the signal emitter .
As to claim 19, Wood discloses the integrity monitor wherein the display comprises one or more of a head or helmet-mounted display, a head-up display (Wood, Head Up Display (HUD) system, Figure 4) or a head-down display.
As to claim 20, Wood discloses a method for monitoring integrity of a display system (Wood, scene imaging system (SIS) integrity monitor 14 and an imaging system display 20, Figure 1, Column 2, Rows 62-65), comprising:
analysing sensed characteristics at one or more predetermined positions in an image area of the display system (Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of view 34.  The region of acceptance 36 of the sensed test point 32 is based on system tolerances. Figure 2, Column 3, Rows 36-49); and
relating the sensed characteristics to predetermined characteristics of a stimulus when injected into the system, thereby to determine the presence of a fault in the system (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,179 by Wood et al. (“Wood”) in view of U.S. Pub. No. 2010/0067095 by Fulton et al. (“Fulton”).

	As to claim 3, Wood discloses the integrity monitor comprising an optical injection source arranged to generate the optical stimulus (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  Figure 1, Column 3, Rows 5-17), 
	Wood does not expressly teach the optical stimulus comprising light having the predetermined characteristics of wavelength, brightness and duration.
	Fulton teaches a display apparatus wherein the optical stimulus comprising light having the predetermined characteristics of wavelength, brightness and duration (Fulton, as the test image is either generated at such a time not to interfere with the generation of the desired image and/or the test image is of a wavelength not observable by an operator, the requirement for a first and second optical elements 30, 32 and associated electromagnetic radiation measurement arrangement 33 as used in the embodiment described with reference to FIG. 3a or optical element 30 as used in the embodiment of FIG. 3b is obviated and the luminance of the test image is 
	The combination of Wood and Fulton teaches the monitoring image generated during a certain time period with a wavelength and an expected luminance.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s monitoring image to include Fulton’s test image because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s monitoring image and Fulton’s test image perform the same general and predictable function, the predictable function being providing a test image to determine if the display device is functioning properly. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wood’s monitoring image by replacing it with Fulton’s test image. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Wood, as modified by Fulton, teaches the monitoring image being a test image with a predetermined wavelength, brightness, and duration.
wherein the optical injection source is controllable by the controller (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  Figure 1, Column 3, Rows 5-17).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,179 by Wood et al. (“Wood”), in view of U.S. Pub. No. 2010/0067095 by Fulton et al. (“Fulton”), and in further view of U.S. Pub. No. 2008/0252489 by Naimer et al. (“Naimer”).

As to claim 5, Wood, as modified by Fulton, teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
Wood, as modified by Fulton, does not expressly teach the integrity monitor comprising one or more optical fibres for channelling light from the optical injection source to one or more positions in an image sensing area of the optical sensor.
Naimer teaches a display generation system comprising one or more optical fibres for channelling light from the optical injection source to one or more positions in an image sensing area of the optical sensor (Naimer, Display 
The combination of Wood, Fulton, and Naimer, teaches the signal emitter sending the image to the imaging sensor via fiber optic cables.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s fiber optic cables because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s direct transmission method and Naimer’s fiber optic cables perform the same general and predictable function, the predictable function being providing a transmission medium to send the image from one component to another. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wood’s direct transmission method by replacing it with Naimer’s 
Thus, Wood, as modified by Fulton and Naimer, teaches the fiber optic cables being the transmission method to send the image from the signal emitter to the imaging sensor.
As to claim 16, Wood, as modified by Fulton and Naimer, teaches the integrity monitor wherein the controller (Wood, imaging system processor 18, Figure 1) is configured to: receive data representing an image area in the system; and determine a position, represented in said data, corresponding to the one or more positions in the image sensing area of the optical sensor at which an optical stimulus may be injected (Wood, The SIS integrity monitor 14 includes a signal emitter assembly 22 for receiving emitter drive signals 24 from the imaging system processor 18 and directs a monitoring image 26 into the active field of view of the imaging sensor 16 for sensed image generation.  The generated image 28 is provided to the imaging system processor 18 for analysis.  The imaging system processor 18 evaluates the location and modulation state of the signal emitter assembly 14 to determine if faults exist in the image generation or image display paths. Figure 1, Column 3, Rows 5-17)(Wood, Referring now to FIG. 2, during operation of the scene imaging system/integrity monitoring system 10, the physical positioning of the signal emitter assembly 22 in relation to the imaging sensor 16 defines the position of a test point 32.  A pictorial representation (display) of the imaging sensor field of view 34 of the imaging sensor 16 is shown in FIG. 2.  The test point (object) must be within field of . 

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,355,179 by Wood et al. (“Wood”) in view of U.S. Pub. No. 2008/0252489 by Naimer et al. (“Naimer”).

As to claim 6, Wood teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
Wood does not expressly teach the integrity monitor comprising an optical waveguide positioned to output light including the optical stimulus to the optical sensor.
Naimer teaches a display generation system comprising an optical waveguide positioned to output light including the optical stimulus to the optical sensor. (Naimer, Display processing engine 106 processes the image information and the external information (received via path 128) to generate display signals that represent at least one underlay image having one or more embedded safety patterns and at least one overlay image.  The display signals can be digital and/or analog signals in the form of electrical signals, infrared signal, optical signals or any other type of signal that can be converted by a display to depict images.  The paths connecting the various components can be any well known media typically used to transmit and/or receive 
The combination of Wood and Naimer, teaches the signal emitter sending the image to the imaging sensor via wave guides.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s wave guides because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s direct transmission method and Naimer’s wave guides perform the same general and predictable function, the predictable function being providing a transmission medium to send the image from one component to another. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wood’s direct transmission method by replacing it with Naimer’s wave guides. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Wood, as modified by Naimer, teaches the wave guides being the transmission method to send the image from the signal emitter to the imaging sensor.
As to claim 12, Wood teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
comprising one or more optical fibres for channelling light emitted at the one or more predetermined positions to the optical detector, wherein the one or more predetermined positions are outside of a field of view of a user of the display.
Naimer teaches a display generation system comprising one or more optical fibres for channelling light emitted at the one or more predetermined positions to the optical detector, wherein the one or more predetermined positions are outside of a field of view of a user of the display (Naimer, Display processing engine 106 processes the image information and the external information (received via path 128) to generate display signals that represent at least one underlay image having one or more embedded safety patterns and at least one overlay image.  The display signals can be digital and/or analog signals in the form of electrical signals, infrared signal, optical signals or any other type of signal that can be converted by a display to depict images.  The paths connecting the various components can be any well known media typically used to transmit and/or receive signals.  Therefore, the paths can be, for example, copper or other electrical wire, coaxial cables, fiber optic cables and wave guides. ¶ [0029]). The optical fibers are out of the field of view to the user of a display because these fibers are internal to the device.
The combination of Wood and Naimer, teaches the signal emitter sending the image to the imaging sensor via fiber optic cables.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s fiber optic cables because such a modification is the result 
Thus, Wood, as modified by Naimer, teaches the fiber optic cables being the transmission method to send the image from the signal emitter to the imaging sensor.
As to claim 13, Wood teaches the integrity monitor which may direct the image from the signal emitter to the imaging sensor (Wood, Other methods may use a signal emitter 22 which transmits directly into the imaging sensor. Column 3, Rows 25-27). Wood does not teach what accomplishes this task.
Wood does not expressly teach the integrity monitor comprising an optical waveguide positioned within an image projector of the display, the optical waveguide to capture a portion of collimated light in the image area of the display and to channel the captured light to an image sensor, thereby to provide image data to the controller for analysis.
Naimer teaches a display generation system comprising an optical waveguide positioned within an image projector of the display, the optical waveguide to capture a portion of collimated light in the image area of the display and to channel the captured light to an image sensor, thereby to provide image data to the controller for analysis (Naimer, Display processing engine 106 processes the image information and the external information (received via path 128) to generate display signals that represent at least one underlay image having one or more embedded safety patterns and at least one overlay image.  The display signals can be digital and/or analog signals in the form of electrical signals, infrared signal, optical signals or any other type of signal that can be converted by a display to depict images.  The paths connecting the various components can be any well known media typically used to transmit and/or receive signals.  Therefore, the paths can be, for example, copper or other electrical wire, coaxial cables, fiber optic cables and wave guides. ¶ [0029]).
The combination of Wood and Naimer, teaches the signal emitter sending the image to the imaging sensor via wave guides.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wood’s direct transmission method to include Naimer’s wave guides because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wood’s direct transmission method and Naimer’s wave guides perform the same general and predictable function, the predictable function being providing a transmission medium to send the image from one component to another. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art 
Thus, Wood, as modified by Naimer, teaches the wave guides being the transmission method to send the image from the signal emitter to the imaging sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRENT D CASTIAUX/            Primary Examiner, Art Unit 2691